Citation Nr: 1411679	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  07-38 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at the Mayo Regional Hospital on April 10, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This case originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Augusta, Maine.  The issue on appeal was denied by the Board in October 2011.  

The Veteran appealed the October 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The October 2011 Board denial was vacated and remanded back to the Board by the Court in a March 2013 Memorandum decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Congress has authorized the reimbursement for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. 
§ 1725 (West 2002).

According to the March 2013 Court Memorandum decision, which is based on a September 2012 VA Appellee Brief, the October 2011 Board denial contains an inadequate statement of reasons or bases because it failed to consider and apply an amendment to 38 U.S.C.A. § 1725 that became effective while the Veteran's claim was pending before the Board.  The language of 38 U.S.C.A. § 1725(b)(3)(C) was changed by the Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (Feb. 1, 2010) to allow for a Veteran to obtain reimbursement of unauthorized medical expenses even if some of the expenses were covered by insurance, such as Medicare.  38 C.F.R. § 17.1004 was subsequently amended to codify the situations where VA would provide retroactive reimbursement under the terms of amended section 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23,615 (Apr. 20, 2012) (adding § 17.1004(f)).

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act (Act), payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veteran's without adequate insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2013).

Conditions that the Veteran is required to meet under § 1725 include: (1) that there is a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to like or health; and (2) that VA or other federal facilities were not feasibly available to treat the Veteran.  

However, it is unclear whether or not the Veteran had a medical emergency on April 10, 2007, as there is no medical opinion obtained which addresses this issue, and the Board may not make its own findings without such medical expertise.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board is also unable to ascertain from the record whether appropriate VA facilities were available.  Moreover, there is no medical opinion on file that addresses these questions.

The Board also notes that some evidence referred to by the Court in March 2013 was not included in the record available to the Board, to include the Veteran's May 2007 claim, the May 2007 administrative decision issued by the RO denying the claim, the Veteran's Notice of Disagreement, any Statement of the Case, and the Veteran's Substantive Appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran will be requested to provide any additional evidence, other than the April 10, 2007 Emergency Room (ER) report currently on file, related to whether his ER treatment at Mayo Regional Hospital on April 10, 2007 was a "medical emergency."
2.  An attempt will be made to obtain, and associate with the record on appeal, all records related to this claim that are not currently on file, to include the Veteran's May 2007 claim, the May 2007 administrative decision issued by the RO denying the claim, the Veteran's Notice of Disagreement, any Statement of the Case, and the Veteran's Substantive Appeal.  

3.  After the above development has been completed, a medical opinion will be requested from an appropriately qualified physician, after review of the claims file, on whether the Veteran's treatment was for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health and whether an appropriate VA facility was available to treat the Veteran.  A rationale for any opinion expressed must be provided.

4.  Thereafter, the Veteran's claim for payment or reimbursement of private medical expenses on April 10, 2007 will be readjudicated.  If the claim continues to be denied, the Veteran will be sent a Supplemental Statement of the Case and given time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


